Citation Nr: 1748279	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease (IHD).

2.  Entitlement to an extraschedular rating for IHD.

3.  Entitlement to total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2010 and November 2010 issued by Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  

This case was previously before the Board in August 2014.  At that time, the Board reopened the Veteran's previously denied claims for entitlement to service connection for hypertension, and the Board remanded the service connection claim along with claims for increased ratings for PTSD and IHD and TDIU.  These claims returned to the Board in March 2016, at which time the Board again remanded them to the RO for further development.  At that time, the Board also denied service connection for a low back disability and a bilateral foot disability.  A partial higher schedular rating for service-connected IHD was granted.

Since then, in an April 2017 rating decision, the Veteran was awarded a 100 percent rating for PTSD, effective June 9, 2010, his date of claim.  As a result, the PTSD claim has been granted in full and no longer before the Board.  The TDIU claim is not moot, as the Veteran has indicated that he had difficulty working due to his IHD after a 2009 heart surgery and the appeal period for that claim dates back to December 18, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, an award of a TDIU based on disabilities other than PTSD would result in a statutory housebound rate.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In previous decision, the Board referred a claim of service connection for erectile dysfunction to the RO for appropriate action.  It does not appear that this has been accomplished; thus, the issue is again referred.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's most recent remand in March 2016, the Veteran submitted 2013 correspondence from the Social Security Administration (SSA).  In the letter is an explanation of changes to the Veteran's Social Security benefits as he switches to the retired benefit from the disability benefit.  This is the first indication of record that the Veteran was receiving SSA disability benefits.  SSA records have not yet been obtained and are potentially relevant to the outcome of his claims, particularly the remaining portion of his TDIU claim.  Given his long history of heart problems, these records are potentially relevant to his service connection and extraschedular rating claims as well.  Therefore, a remand to obtain these records is necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The RO should take any further action needed in light of the information received from SSA, including obtaining additional opinions addressing each theory of entitlement advanced by the Veteran for his service connection claim and comment upon the functional effects of his service-connected disabilities from December 2009 without consideration of PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, and associate the records with the claims file.

2.  Take all necessary development actions in light of any information received from completing paragraph 1.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

